Holden, J.,
delivered the opinion of the court.
On April 12, 1916, the drainage commissioners of the Hopson’s Bayou drainage district in Coahoma county made a new assessment upon the lands of the drainage district, under chapter 196, sections 1698 and 1700, Acts of 1912, and ordered the issuance of additional bonds of the drainage district in the sum of twenty-eight thousand three hundred'and.thirty-sis dollars and fifty cents for new drainage work necessaery in cleaning, en.larging, and repairing the drainage system of the district, and in paying a balance due for work already done thereon. The commissioners then filed their petition with the chancery clerk of the county, praying that their actions in the premises be approved and confirmed by the court according to chapter 196, Acts of 1912; and.the clerk proceeded to publish notice, once a week for two successive weeks, of the time set for the hearing of the cause, which time was not less than fifteen days nor more than thirty, days from the date of filing the same, and the petition was heard by the chancellor in vacation, according to the notice, at Sumner, in Tallahatchie county, and not in Coahoma county where the land is situated. On the hearing the chancellor approved and confirmed the acts of the commissioners; and from this decree the appellant, A. J. Sim*207mons, one of the landowners in the Hopson’s Bay on drainage district, appeals here, assigning three errors’ viz.: First, that the notice of the hearing by publication for fifteen days is insufficient notice, unreasonable, and invalidates the act by denying due process of law; second, that the chancellor had no jurisdiction to hear the cause in Tallahatchie county, it being one of the counties of his chancery court district, but not the county in which the land is situated; third, that the commissioners in office in 1916 were different from those in office in 1911, when a prior assessment had been made, and that the new commissioners could not subsequently assess the land anew for the purpose of raising additional revenue to be used in repairing and maintaining the drainage district.
We hold:
First. That the publication of notice, for at least once a week for two successive weeks,. of the time set for hearing objections to the assessments before the chancellor, which time was not less than fifteen days, nor more than thirty days, from the date of filing same, is a reasonable and valid notice as provided by the Legislature in section 1700, chapter 196, Acts of 1912.-
Second. That the chancellor had jurisdiction to hear the cause in Tallahatchie county or any other county of his chancery court district, inasmuch as the act provided that he may hear the cause in vacation, and does not provide expressly that such petition shall be heard in the county where the land is located. United States Fidelity Co. v. State, 69 So. 1007; Hiller v. Cotton, 54 Miss. 551; Adams v. Kyzer, 61 Miss. 407. If this rule works a hardship upon the taxpaying landowner in such cases, the remedy lies with the legislature.
As to the third assignment of error, we see no merit in it whatever, as the act itself (section 1698, chapter 196, Acts of 1912) expressly provides, that the commissioners may do exactly what they did do — make the *208new assessment of the benefits to be derived by each separate tract of land’ and raise revenue therefrom according to the provision's of the law.
The decree of the lower court is correct, and is affirmed.

Affirmed..